DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul A. Fournier on 7/13/22.
The application has been amended as follows: 
Cancel claims 1-6, 9, 10, and 15.
Amend claims 16 and 17 as follows (i.e., claims 16-17 are reverted back to the amendment filed 10/06/2021):
-- 16. The conversation support device according to claim 7, wherein the sequential update formula is shown by the following equation
            
                
                    
                        
                            
                                c
                            
                            ^
                        
                    
                    
                        f
                    
                    
                        (
                        k
                        )
                    
                
                =
                 
                
                    
                        
                            
                                c
                            
                            ^
                        
                    
                    
                        f
                    
                    
                        (
                        k
                        -
                        1
                        )
                    
                
                +
                 
                μ
                ∆
                
                    
                        
                            
                                c
                            
                            ^
                        
                    
                    
                        f
                    
                    
                        (
                        k
                        )
                    
                
            
         
wherein the secondary path information is an adaptive filter estimated at time k and the secondary path information is updated by adding a value proportional to an adaptive filter update amount ∆c^f to the adaptive filter one time before, and μ is a step parameter for use in controlling an update amount for each update. --

-- 17. The conversation support device according to claim 8, wherein the sequential update formula is shown by the following equation
             
                
                    
                        
                            
                                c
                            
                            ^
                        
                    
                    
                        f
                    
                    
                        (
                        k
                        )
                    
                
                =
                 
                
                    
                        
                            
                                c
                            
                            ^
                        
                    
                    
                        f
                    
                    
                        (
                        k
                        -
                        1
                        )
                    
                
                +
                 
                μ
                ∆
                
                    
                        
                            
                                c
                            
                            ^
                        
                    
                    
                        f
                    
                    
                        (
                        k
                        )
                    
                
            
        
wherein each of the first secondary path information and the second secondary path information is an adaptive filter estimated at time k and each of the first secondary path information and the second secondary path information is updated by adding a value proportional to an adaptive filter update amount ∆c^f to the adaptive filter one time before, and μ is a step parameter for use in controlling an update amount for each update. --

Response to Arguments
Applicant’s arguments, see p. 11, received 3/9/2022 and entered with an RCE of 4/4/2022, with respect to claims 7 and 8 have been fully considered and are persuasive.  The rejections of 1/6/2022 has been withdrawn. 

Allowable Subject Matter
Claims 7, 8, 11-14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach or reasonably suggest the independent claims 7 and 8 as a whole with the amended features entered with the RCE of 4/4/2022.
Regarding claim 7, the prior art of record does not appear to teach or reasonably suggest the claimed features including “a second calculator that calculates a coefficient of an adaptive filter, based on the secondary path information, the noise signal, and a feedback-cancelled signal in which the incoming feedback signal has been cancelled”, such that the feedback cancellation unit cancels the incoming feedback signal using said secondary path information and the calculated coefficient of the adaptive filter that said second calculator is used in an active noise cancellation controller.  
The cited prior art of Finn (US 6,496,581) teaches a feedback cancellation unit, such as the adaptive model (122) to cancel the speech of the far-end person (30) output from the near-end loudspeaker (32) that is fed-back to the far-end location and sensed by the far-end microphone (38) (i.e., it cancels the feedback signal generated by the near-end loudspeaker and received at the far-end microphone)  (see Finn, column 6, lines 24-40, column 6, lines 44-45, and figure 1, units 32, 38, and 122).  Herein, the secondary path information is read on as the path between the near-end loudspeaker and the far-end microphone (i.e., the path from loudspeaker (32) to microphone (38), see Finn, figure 1, units 32 and 38).  Finn does not appear to teach or reasonably suggest the features of the second calculator wherein the calculation is based on, in part, “a feedback-cancelled signal in which the incoming feedback signal has been cancelled” (i.e., based on, in part, the output of the feedback cancellation unit), where Finn teaches the second calculator as part of the active noise cancellation blocks 40, 48, 56, and 70, and none of these blocks calculate coefficients of an adaptive filter based on the output of the feedback-cancelled signal.
Tong et al., US 2019/0130930 A1 (hereafter Tong), a newly cited prior art, teaches similar features to the cited prior art of record.  In particular, Tong teaches active noise control in headphones, where echo-cancellation filters and active noise cancellation filters are employed (see Tong, ¶ 0004 and 0021).  While Tong teaches this connection of an echo-cancellation filter and active noise cancellation filter, there is no teaching of a feedback cancellation filter for cancelling an incoming feedback signal (see Tong, ¶ 0028, and 0030, and figure 2, units 103-104, 203-204, and 209).
Therefore, the prior art of record does not teach or reasonably suggest the features of claim 7.  Claims 11, 12, and 16 are allowable because they depend from claim 7.
Claim 8 recites similar features as claim 7, and for similar reasons the prior art of record does not teach or reasonably suggest the features of claim 8.  Claims 13, 14, and 17 are allowable because they depend from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eriksson, US 4,677,676 A and Eriksson, US 5,033,082 A, are both disclosed in Finn cited above with respect to the 35 USC 103 rejections of claims 1-17 (both previously cited).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653